Citation Nr: 9904868	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service connection for that 
disability is warranted.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant served in the Air National Guard between 
November 1955 and December 1993, with numerous periods of 
active duty for training and inactive duty training within 
that time.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The appellant was previously 
denied service connection for bilateral hearing loss in an 
August 1994 rating action.  The present case arises from an 
February 1998 rating action in which it was determined that 
new and material evidence had not been submitted to reopen 
the appellant's previously denied claim in this regard.  A 
notice of disagreement with that decision was received in 
March 1998, and a statement of the case was issued in April 
1998.  A substantive appeal was received in April 1998 and, 
in September 1998, the appellant offered testimony at a 
hearing conducted by the undersigned Member of the Board in 
Washington, DC.  

In addition to the foregoing, the Board observes that, at the 
same time the appellant sought to reopen his claim for 
service connection for hearing loss, he also sought to 
establish service connection for tinnitus.  It does not 
appear from the current record, however, that the RO has 
considered that issue.  Since that claim is not in appellate 
status, and it is not inextricably intertwined with the issue 
currently on appeal, the tinnitus issue is not before the 
Board at this time.  Therefore, it is referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  The appellant was previously denied service connection 
for a bilateral hearing loss in an August 1994 rating action, 
on the basis that this condition was not shown to have 
resulted from disease or injury incurred in the appellant's 
service in the National Guard. 

2.  The appellant was informed of the decision to deny his 
claim for service connection, and of his appellate rights, in 
correspondence addressed to him in August 1994.  He did not 
appeal that decision, and it became final.  

3.  The evidence obtained, since the previous final decision 
to deny the appellant's claim for service connection for 
bilateral hearing loss, includes a private medical record 
containing an opinion that the appellant's hearing loss was 
consistent with a noised induced disability which appeared to 
be related to the appellant's work.  

4.  There is an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
his bilateral hearing loss is due to the effects of 
persistent noise exposure over an extended period of time 
during his active duty for training and inactive duty 
training with the Air National Guard.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1994 denial by the RO 
of the appellant's claim for entitlement to service 
connection for bilateral hearing loss is new and material, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

2.  Granting the benefit of the doubt to the appellant, the 
criteria for establishing service connection for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.385 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty from training or 
injury incurred in or aggravated while performing inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).  Regulatory criteria provide that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

A review of the record reflects that, in February 1994, 
shortly after the appellant's discharge from the West 
Virginia Air National Guard, he submitted an application for 
VA benefits based upon his hearing loss.  He contended that 
this disability was caused by his many years of exposure to 
acoustic trauma while working in and around aircraft with the 
Air National Guard.

In connection with the appellant's claim, the RO reviewed his 
service medical records and scheduled him to undergo an 
examination for VA purposes in April 1994.  These records 
documented the presence of a bilateral hearing loss at 
various times during the appellant's National Guard service, 
in addition to what was described as moderate sensorineural 
hearing loss at the time of the VA examination.  The RO 
concluded, however, that the evidence did not show that the 
condition resulted from disease or injury incurred in the 
appellant's periods of active duty for training and denied 
the claim.  The appellant was advised of this decision, and 
of his appellate rights, in a letter addressed to him on 
August 2, 1994.  The appellant did not timely appeal this 
decision, and, therefore, it became final under the law.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

In November 1997, the appellant sought to reopen his claim, 
and it is the RO's February 1998 denial of this attempt at 
reopening which is the subject of this appeal.  Because the 
present appeal does not arise from an original claim, but 
rather comes from an attempt to reopen a claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  As provided 
by statute, and emphasized in decisions of the United States 
Court of Veterans Appeals, applications to reopen previously 
denied claims to which finality has attached require the 
Board to conduct a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the appellant's claim 
in light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VA's regulations, cited above, and the Federal 
Circuit Court has thus overruled the Colvin test to that 
extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It 
is therefore impermissible to apply this third question in 
the first step of the Manio analysis to the appellant's 
claim.  Instead, the claim must be analyzed only in light of 
the regulatory language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet.App. 1, 4 (1998).  Since the expression "bears directly 
or substantially on the specific matter" is essentially 
equivalent to "relevant and probative of the issue at hand" 
(see Colvin, supra, at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not "relevant and probative of the 
issue at hand" was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet.App. 11,
20-21 (1998).  We note that the panels in Fossie and 
Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which "bears directly or 
substantially on the specific matter under consideration" 
and the caselaw criterion requiring that the new evidence be 
"relevant and probative of the issue at hand."  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only the en banc 
Court can overrule precedential panel opinion); Brewer v. 
West, 11 Vet. App. 228, 232 (1998) (a later panel decision is 
considered to be an "evolution of the law").  Thus, 
although the Court has not elucidated that distinction, the 
Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

As noted above, under the precedent decision of the Court of 
Veterans Appeals in the Evans case, supra, in order to reopen 
a previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
veteran's attempt to reopen his claim, is that which has been 
submitted since the RO's August 1994 decision.  

The evidence associated with the claims file since the RO's 
August 1994 decision includes a private medical record dated 
in June 1995.  This record contains an opinion by a 
physician, who apparently reviewed the appellant's service 
medical records, including his documented progression of 
audiogram findings.  The physician concluded that the 
appellant has demonstrated a progressive hearing loss 
beginning from sometime after 1973, which is "completely 
consistent with noise induced hearing loss that certainly 
appeared to be work related based on his work history."  

As set forth above, the basis for the denial of the 
appellant's original claim was essentially that the evidence 
did not show that the claimed condition resulted from disease 
or injury incurred in the appellant's periods of service.  
The evidence obtained in connection with the appellant's 
attempt to reopen his claim includes, for the first time, 
information that is inconsistent with the RO's prior 
conclusion.  Whereas the evidence of record at the time of 
the earlier decision contained no opinions regarding the 
etiology of the appellant's current hearing loss, the 
evidence obtained in connection with the appellant's attempt 
to reopen his claim includes a medical opinion specifically 
linking the appellant's hearing loss to noise exposure.

Since the National Guard records associated with the claims 
file include documentation of the appellant's routine noise 
exposure in his duties as an aircraft mechanic, the 
additional evidence raises a question as to the accuracy of 
the RO's conclusion regarding the time of onset of the 
appellant's hearing loss.  Thus, the Board finds that the new 
evidence bears directly and substantially upon the specific 
matter under consideration and, by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  Accordingly, the Board concludes that the 
appellant has submitted evidence that is new and material, 
and the claim for service connection for bilateral hearing 
loss is thereby reopened.  In view of this finding, 
consideration may be given to the entire evidence of record, 
without regard to any prior denial.  

Having reached this conclusion as to reopening, however, 
before reaching the merits of the case we must first decide 
whether the appellant would be prejudiced in any way by 
consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet.App. 384(1993).  In the 
case at hand, the appellant will in no way be prejudiced by 
consideration of the underlying claim.  The record shows that 
he was provided the appropriate regulation with respect to 
the underlying claim, and he has consistently presented 
argument on the underlying claim.  Accordingly, it is clear 
that the appellant has long understood the nature of the 
evidence needed to substantiate the claim on the merits.  

As to a decision on the merits, a review of the appellant's 
National Guard medical records reflects that, for most of the 
appellant's National Guard career (spanning some 38 years), 
he served in the capacity of an aircraft mechanic, and that, 
for much of that time, his primary work area was on the 
flight line.

As early as 1973, National Guard audiometric data revealed 
that the appellant met the VA criteria for hearing loss in 
his right hear, when the auditory threshold at the 4000 hertz 
frequency level was 40 decibels.  Records dated a few years 
later, in August 1976, revealed that the appellant satisfied 
the criteria for left ear hearing loss, when the auditory 
threshold at 3000 hertz, was measured at 40 decibels.  
Audiometric data for the next several year (between 1977 to 
1985) did show that the VA criteria for establishing the 
presence of hearing loss were not met, but then again, in 
August 1985, a right ear hearing loss was recorded when the 
auditory threshold at 4000 hertz was measured at 45 decibels.  
This right ear hearing loss was again demonstrated following 
audiometric tests conducted in July 1986, September 1988, and 
September 1989.  In July 1990, bilateral hearing loss was 
demonstrated when the auditory thresholds at 3000 hertz was 
measured at 50 decibels on the right and 40 decibels on the 
left.

National Guard records dated thereafter continue to show the 
presence of bilateral hearing loss, with the report of the 
examination conducted in November 1993, shortly before the 
appellant's discharge, revealing auditory thresholds at 3000 
and 4000 hertz were measured at 50 decibels at each frequency 
in the right ear, and at 55 decibels at each frequency in the 
left ear.  The Board also notes that there are National Guard 
records dated in 1987, in March 1992, and in April 1993, 
reflecting that the appellant had routine noise exposure in 
connection with his work on the flight line.  

Records obtained from the period after the appellant's 
service include the report of an examination conducted for VA 
purposes in April 1994, which continue to show the presence 
of bilateral hearing loss.  This revealed audiometric testing 
reflecting pure tone thresholds, in decibels, as set out 
below. 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
50
60
LEFT
5
5
10
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  As 
indicated in the preceding discussion concerning whether 
there was evidence sufficient to reopen the appellant's 
claim, the appellant also submitted a private medical record 
dated in June 1995, which revealed that he was considered to 
have a moderate level of hearing loss, which was consistent 
with noise induced hearing loss.  

The evidence in this case also includes a number of written 
statements submitted by the appellant, together with his oral 
testimony.  These essentially reflect that the appellant 
spent considerable time during his National Guard service in 
the vicinity of operating aircraft engines, as well as 
associated power carts, which would expose him to very high 
levels of noise.  It was also indicated that much of this 
time was spent without meaningful ear protection, and that, 
while the appellant was also employed full time by the Air 
Force in a civilian capacity, this work as a civilian was 
more in an office type environment.  As previously indicated, 
other National Guard records confirm the appellant's routine 
noise exposure on the flight line in the 1980's and 1990's.  

The foregoing record demonstrates that the appellant 
currently has bilateral hearing loss as that is defined under 
VA regulation.  A private physician has opined that this 
condition is consistent with noise induced hearing loss.  In 
addition, the appellant's hearing loss was also shown at 
various times during his military service, and that this 
service exposed the appellant to noise on a recurrent basis 
for a period spanning several decades.  We recognize that the 
appellant had no extended active duty during his career, but 
instead served on numerous periods of active duty for 
training and inactive duty training; certainly, the 
intervening periods provided ample opportunity for noise 
exposure unrelated to his strictly military duties.  Although 
the appellant also worked for the Air Force in a civilian 
capacity at the same base at which he served for the National 
Guard, the totality of the facts, in the Board's view, raises 
a reasonable doubt as to whether the appellant's current 
noise induced hearing loss may be attributed to his National 
Guard service, as he contends.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such doubt shall be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Having reviewed the evidence in this 
case, the Board concludes that its unique facts warrant the 
application of the reasonable doubt doctrine.  Granting the 
appellant every benefit of the doubt, the Board finds that 
the appellant's bilateral hearing loss was due to the effects 
of persistent noise exposure over an extended period of time 
during his National Guard service, and that service 
connection for bilateral hearing loss is warranted.  


ORDER

Based upon the submission of new and material evidence, the 
claim of service connection for bilateral hearing loss is 
reopened, and, based upon the doctrine of reasonable doubt, 
the appeal on the merits is granted.  




		
	ANDREW J. MULLEN
	Member, Board of s' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of s' Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of s 
Appeals within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  s' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board of s' 
Appeals.

- 12 -


